DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a computer program product” is not one of the statutory categories, it appears to be software per se. It is noted that although it is “embodied on a non-transitory computer-readable medium” the claim itself is not for the medium but for the product.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,311,798 in view of US Patent Application Publication No. 2016/0093105 to Rimon. The claims of ‘798 are narrower than the claims of the present invention but for delineating what the sensor could be. However, such is taught by Rimon (0063; 0127). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Rimon with the claims of ‘798 in order to use known sensors in order to detect movement and gaze detection which would be necessary to fulfill the other parts of ‘798 claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,406,432. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims use slightly different terminology they cover nearly the same scope of that which is presented in the currently presented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0093105 to Rimon in view of US Patent Application Publication No. 2011/0055919 to Hamilton.
	With regard to claim 1, Rimon discloses a computer program product embodied on a non-transitory computer-readable medium, comprising code executable by a virtual image display apparatus having at least a processor and a memory, the memory being configured to store an information providing condition of the virtual image display apparatus and being further configured to store to- be-provided information, to cause the virtual image display apparatus to carry out steps of: detecting, with a sensor operationally linked to the virtual image display apparatus, a movement of a body part of a player, the body part comprising at least one of a head of the player and an eye of the player, and the sensor being at least one of the set of: a gyro sensor configured to measure movement of the head of the player, an acceleration sensor configured to measure movement of the head of the player, a geomagnetic sensor configured to measure movement of the head of the player and a line-of-sight sensor configured to measure movement of the eye of the player (0064; 0127); determining, based on the movement of the body part of the player, a position and a direction of the body part of the player (0052; 0069; 0085); displaying, on a display operationally linked to the virtual image display apparatus, in accordance with the position and direction of the body part of the player, an image of a virtual space (fig. 4).
	Rimon does not appear to be explicitly clear about distinguishing between normal movement and predetermined movement. However, the combination of Rimon and Hamilton teaches distinguishing, based on the position and the direction of the body part of the player, whether the movement of the body part of the player is a predetermined movement associated with the information providing condition or is a normal movement associated with other gameplay (Rimon at 0069; 0085; 0087; 0089; Hamilton at 0008; 0010-0011; 0093); and in a case where the movement of the body part of the player is the predetermined movement and the information providing condition is satisfied, providing, with the virtual image display apparatus, the to-be-provided information to the player by displaying the to- be-provided information (Rimon at 0069; 0085; 0087; 0089; Hamilton at 0008; 0010-0011; 0093).
	With regard to claim 2, Rimon discloses detecting the movement of the body part of the player comprises detecting a movement speed of the head of the player; and distinguishing whether the movement of the body part of the player is the predetermined movement associated with the information providing condition comprises determining whether the movement speed of the head of the player satisfies a movement speed condition (0069; 0085; 0087; 0089).
	With regard to claim 3, Rimon discloses detecting the movement of the body part of the player comprises detecting a number of times that the player has changed a direction movement of the body part; and distinguishing whether the movement of the body part of the player is the predetermined movement associated with the information providing condition comprises determining whether the number of times that the player has changed the direction of movement of the body part is at least a threshold value (0069; 0085; 0087; 0089 wherein the player turns towards the peripheral and text is displayed, thus a threshold of one).
	With regard to claim 4¸the combination of Rimon and Hamilton teaches in a case where the movement of the body part of the player is a normal movement, identifying, with the sensor operationally linked to the virtual image display apparatus, an object in the virtual space corresponding to the position and the direction of the body part of the player; and with the sensor operationally linked to the virtual image display apparatus, determining, based on the movement of the body part of the player, whether the object in the virtual space has been selected by the player (Rimon at 0069; 0085; 0087; 0089; Hamilton at 0008; 0010-0011; 0093).
	With regard to claim 5¸the combination of Rimon and Hamilton teaches wherein determining whether the object in the virtual space has been selected by the player comprises: determining a gaze time over which a gaze of the player has been focused on the object; and comparing the gaze time to a predetermined time and determining that the object has been selected when the gaze time is at least the predetermined time (Rimon at 0069; 0076; 0080; 0085; 0087; 0089; Hamilton at 0008; 0010-0011; 0093).
	With regard to claim 6, Rimon discloses the virtual space includes a target object; and providing the to-be-provided information to the player comprises identifying an area of the virtual space other than the target object and displaying the to-be-provided information in the area of the virtual space other than the target object (fig. 4; 0008, 0010-0011, 0043).
	With regard to claim 7, Rimon discloses the virtual space includes a moving object (fig. 4); and providing the to-be-provided information to the player comprises displaying the to- be-provided information in association with the moving object and moving a display of the to-be-provided information along with the moving object (fig. 4; wherein the text is on top of the car and moves with it).
	With regard to claim 9, Rimon discloses the virtual image display apparatus is configured to execute an application, the application comprising a step of displaying the image of the virtual space (fig. 4; and providing the to-be-provided information to the player comprises displaying a menu item of the application (0057).
	Claims 10-16, and 18-20 are mirror claims of claims 1-7, and 9 and are rejected in like manner.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Hamilton with the disclosure of Rimon such that users could leave items for other users that they could then pick up and at the same time allow everyone to see information about the items that were left behind, thus making the game more interactive between users.
Claims 8, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rimon in view of Hamilton as applied to claims 1, 10, and 18 above, and further in view of US Patent Application Publication No. 20150143221 to Ahuja.
	With regard to claim 8, 17, and 20, Rimon discloses that the virtual image display apparatus is configured to execute a game, the game comprising a step of displaying of the virtual space (0083). Rimon does not appear to explicitly disclose a hint. However, Ahuja teaches such a displaying of hint (0083). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Ahuja with the disclosure of Rimon such that users that were getting frustrated could get hints for the game (See Ahuja at 0083).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715